Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 18, 2018

                                     No. 04-18-00209-CR

                              EX PARTE Quincy HARRISON,


                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CR-4194
                        The Honorable Joey Contreras, Judge Presiding


                                        ORDER
         The State’s first motion for extension of time to file its brief is GRANTED. The State’s
brief is due on July 12, 2018.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court